In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from an order denying appellant’s motion to dismiss the complaint for lack of prosecution. Order reversed, without costs, and motion granted, without costs. The failure to prosecute for approximately seven years and the absence of any showing of merit warrant dismissal. (Birch v. Wolper, 1 A D 2d 1028.) Nolan, P. J., Murphy, Ughetta and Hallinan, JJ., concur; Kleinfeld, J., dissents and votes to affirm.